EXHIBIT 10.3




CONSULTING AGREEMENT










This Consulting Agreement is entered into as of the third day of October 2012,
by and between Sibling Group Holdings, a Texas corporation (the "Company"), with
offices located at 1355 Peachtree Street, Suite 1159, Atlanta, GA 30309, and
Steeltown Consulting Group, LLC, a Pennsylvania Limited Liability Company, (the
"Consultant"), with offices at 5000 Treesdale Drive, Gibsonia, PA 15044.










WITNESSETH:










WHEREAS, the Company desires  to retain the services  of the Consultant, and the
Consultant desires to provide services to the Company, upon the terms and
conditions set forth in this Consulting Agreement (the "Agreement");




NOW, THEREFORE, in consideration of the premise and the respective covenants and
agreements of the parties set forth herein, each ofthe parties agrees as
follows:




1.

Consulting Services. The Consultant agrees to provide consulting services to the
Company during the term of this Agreement to be used with any current client of
the company, upon such terms and to the extent that the parties shall from time
to time agree.  The nature of services to be provided by the Consultant to the
Company may include the following:




(a)

review and advice concerning the technical design of existing and planned
products or services;




(b)

business development assistance including terms of possible transactions and
suggestions during negotiations;




(c)

sales assistance through the development of business models and sales strategy;




(d)

advice regarding financing, review of proposed term sheets, capitalization
planning and, where appropriate, participation in negotiations;




(e)

strategic consulting regarding product planning, market development, marketing
and public relations;




(f)

consulting on corporate structure, employee stock option structure, warrant
arrangements and intellectual property planning;




(g)

introductions to potential strategic partners and other alliance candidates;





--------------------------------------------------------------------------------




(h)

introductions to prospective customers for the Company's products  or services;




(i)

introductions to sources of financing and capital, and




(j)

participation and attendance at meetings with the Company's Board of Directors,
management, customers, strategic partners and financing allies, as requested by
the Company.




2.

Term.  The term of this Agreement shall commence as of the date hereof and shall
continue through April 3, 2012.




3.

Extent of Services.  The Consultant agrees to provide such services described in
Section 1 above either directly or through such persons as may be reasonably
agreeable to the Company.  The Company understands that the nature of the
services to be provided are part time and that the Consultant will be engaged in
other business and consulting activities during the term of this Agreement.




4.

Compensation. The Company shall issue to Steeltown Consulting Group, LLC an
amount equal to 500,000 shares of newly issued, restricted common stock.




5.

Expenses.  The  Consultant is responsible for any  incurred  expenses unless
coverage of said expenses are agreed to by the Company prior to incurrence.




6.

Confidential Information.




(a)

Confidentiality. Except as required in the performance of its duties to the
Company, the Consultant shall treat as confidential and shall not, directly or
indirectly, use, disseminate, disclose, publish or otherwise make available any
Confidential Information (as such term is herein after defined) or any portion
thereof. In furtherance of the foregoing, the Consultant shall be permitted to
disclose Confidential Information to those of its employees, managers, members,
agents, accountants, attorneys, consultants, potential financing sources and
strategic partners who reasonably need to know such Confidential Information in
order for the Consultant to reasonably perform its duties hereunder.




(b)

Return of Confidential Information. Upon termination of this Agreement, and upon
the written request of the Company, all documents, records, notebooks, computer
files, tapes and diskettes and similar repositories containing Confidential
Information, including copies thereof, then in the Consultant's possession,
whether prepared by it or others, shall be promptly destroyed by the Consultant
or returned to the Company.  If at any time after the termination of this
Agreement, the Consultant





--------------------------------------------------------------------------------




determines that it has any Confidential information in its possession or
control, it shall immediately destroy or return the same to the Company,
including all copies and portions thereof.




(c)

Definition.   For purposes  of this  Agreement, the term "Confidential
Information" means  any  and  all  information  relating  to the  Company's
products, customers, pricing or financing and is labeled or marked
"confidential" when disclosed or made available to the Consultant and which is
or becomes known by Consultant as a direct or indirect consequence of or through
its relationship with the Company and not generally  known  in the industry in
which the Company is or may become engaged. Confidential information shall not
include any information which (i) was known by the Consultant prior  to receipt
 of such  information  by  it from  the  Company, (ii)  is independently
discovered by the Consultant after the date hereof, (iii) comes or has come
within the public domain through no act or failure on the part of the Consultant
or (iv) is rightfully obtained by the Consultant after the date hereof from a
third party which, to the knowledge of the Consultant, is lawfully in possession
of such Confidential Information.




7.

Remedies. The parties acknowledge that the remedies at law for the breach of the
agreements and covenants set forth in Section 6 hereof are in adequate and that
the Company shall be entitled to preliminary and permanent injunctive relief to
the fullest extent available under applicable law enjoining the Consultant from
engaging in any conduct constituting a breach of the agreements and covenants
contained in Section 6 hereof. Such remedies shall be in addition to, and not in
substitution of, any other remedies which the Company may have at law or in
equity in the event of a breach or threatened breach of any of the foregoing
agreements or covenants by the Consultant.




8.

Status. The Consultant shall at all times be an independent contractor, rather
than a co-venturer, agent, employee or representative of the Company.




9.

Notices. Any notice required or desired to be given under this Agreement shall
be in writing and shall be deemed to have been given when personally delivered
or sent by certified or registered mail or overnight courier to the respective
addresses set forth in the first paragraph of this Agreement or such other
address as to which one party may have notified the other in such manner.




10.

Applicable Law. The validity, interpretation and performance of this Agreement
shall be controlled by and construed under the laws of the State of Pennsylvania
without regard to its conflict of law provisions.




11.

Severability. In the event of the invalidity or unenforceability of any
provision of this Agreement under applicable law, the parties agree that such
invalidity or unenforceability shall in no way affect the validity or
enforceability of any other provisions of this Agreement. The contract may be
terminated at any time by either party for any reason with a 30 day written
notice of termination.








--------------------------------------------------------------------------------




12.

Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach by such party. No waiver shall be valid unless in writing and
signed by an authorized officer of the Company or the Consultant, as
appropriate.




13.

Binding Effect. This Agreement shall be binding upon the parties and their
respective successors and assigns.




14.

Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company. Consultant warrants and represents that all oral communications,
written documents, or materials furnished to third parties by Consultant,
originating with Consultant and to the extent not mirroring material furnished
by Company, shall be accurate in all material respects. Consultant will protect,
indemnify and hold harmless Company against any claims or litigation including
any damages, liability, cost and reasonable attorney's fees as incurred with
respect thereto resulting from any claims or litigation resulting from
Consultant's communication or dissemination of information not provided or
authorized by the Company, or from Consultant's negligence or misconduct.




15.

Representations. Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the services set forth herein. Consultant acknowledges that, to the best
of its knowledge, the performance of the services set forth under this Agreement
will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant further acknowledges that it is not a
Securities Broker Dealer or a Registered Investment Advisor. Company
acknowledges that, to the best of its knowledge, that it has not violated any
rule or provision of any regulatory agency having jurisdiction over the Company.
Company acknowledges that, to the best of its knowledge, Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws.




16.

Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to its subject matter hereof, and supercedes all prior
discussions, negotiations and understandings between the parties with respect to
such subject matter. This Agreement may not be changed orally but only by a
written instrument signed by the party against which enforcement of any waiver,
change, modification, extension or discharge is sought.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the date first written above.




Sibling Group Holdings, Inc.

 

Steeltown Consulting Group, LLC

1355 Peachtree Street, Suite 1159

 

5000 Treesdale Drive

Atlanta, GA 30309

 

Gibsonia, PA 15044

 

 

 

 

 

 

By: /s/ Gerald F. Sullivan               

 

By: /s/ David M Mehalick               

Gerald F. Sullivan

 

David M Mehalick

President and CEO

 

Managing Director















